DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites resolving a unique identifier into a wireless beacon identity, matching the user identifier with a second user identifier pre-associated with the wireless beacon identity, and in response to said matching, determining information associated with the wireless beacon and storing the information in association with the second user identifier. These limitations, as drafted, series of processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at a remote computing system.” That is, other than reciting “at a remote computing system,” nothing in the claim elements precludes the steps practically being performed in the mind. For example, but for the “at a remote computing system” language, the claim encompasses a person collecting data, cross-checking the data or identifier information in the data to determine a beacon identity or other information, looking at the data and other data to determine similarities, and saving the data. The mere recitation of “at a remote computing device” does not take the claim limitation out of the Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  Therefore, the claim is ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the method of claim 8" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the rule" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Thornton 8,228,196 disclose a method for determining user device location within a physical space, comprising, at a remote computing system: " receiving a unique identifier and a user identifier from a user device, the unique identifier collected from a wireless beacon statically mounted to a known location within the physical space. The instant invention discloses wherein the unique identifier is locally generated based on a shared rule assigned to the wireless beacon and wherein the unique identifier is broadcasted by the wireless beacon;  resolving the unique identifier into a wireless beacon identity based on the shared rule; in response to matching the user identifier with a second user identifier, wherein the second user identifier is pre-associated with the wireless beacon identity: determining a position of the user device; and storing the position in association with the second user identifier. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Thornton or any other prior art of record, alone, or in combination.
Claims 2-7 and 9-11 are allowed by virtue of being dependent on claim 1.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims recites the limitation wherein the unique identifier is encrypted at the wireless beacon with a locally stored key, and wherein the locally stored key is shared with the remote computing system. The above novel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al 20070007337 discloses a method including reading an RFID tag associated with a first item and providing content about a second item to the customer in response to the reading. 
Chaves 20080027796 discloses a terminal in a commercial enterprise that can select, from among received recommendations, the recommendation to present to a customer.
Morris et al 20060059049 discloses a method and system for providing a path through a store to items associated with a task.
Dickson et al 20020170961 discloses a method and system for providing shopping assistance using RFID-tagged items.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648